Title: To George Washington from Brigadier General John Paterson, 28 October 1778
From: Paterson, John
To: Washington, George


          
            Sir—
            Hartford Octor 28th 1778
          
          Your Excellency has been informed that my Brigade, have had a larger & better supply of cloathing, than any of the other Massachusetts Brigades—The Regiments in my Brigade, have not had more cloaths than the Others. Last spring they had a supply of cloathing, at the same time with the other Brigades, which is the only time they have had any, since they have been in service, all the Westcoats & Breeches, & most of the Coats, are now worn out, owing to the bad Quality of the Cloath—I shall be much obliged to your Excellency, to be put upon a footing, with the rest of the Troops from Massachusetts. I am with much respect your Excellencys Obedt hble servt
          
            Jno. Paterson
          
        